Case 1:18-mj-03581-EGT Document 9 Entered on FLSD Docket 11/02/2018 Page 1 of 51


                                                                                           CLOSED
                         U.S. District Court
                  Southern District of Florida (Miami)
     CRIMINAL DOCKET FOR CASE #: 1:18−mj−03581−EGT All Defendants
                          Internal Use Only

   Case title: USA v. Sayoc                                 Date Filed: 10/29/2018
                                                            Date Terminated: 11/02/2018

   Assigned to: Magistrate Judge Edwin
   G. Torres

   Defendant (1)
   Cesar Altieri Sayoc                   represented by James Scott Benjamin
   17781−104                                            Benjamin, Aaronson, Edinger & Patanzo, PA
   ENGLISH 1962                                         1700 East Las Olas Blvd.
   TERMINATED: 11/02/2018                               Suite 202
                                                        Fort Lauderdale, FL 33301
                                                        954−779−1700
                                                        Fax: 779−1771
                                                        Email: sexlaw@bellsouth.net
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Retained

   Pending Counts                                      Disposition
   None

   Highest Offense Level (Opening)
   None

   Terminated Counts                                   Disposition
   None

   Highest Offense Level (Terminated)
   None

   Complaints                                          Disposition
   COMPLAINT/SOUTHERN
   DISTRICT OF NEW
   YORK/INTERSTATE
   TRANSPORTATION OF AN
   EXPLOSIVE


                                                                                                    1
Case 1:18-mj-03581-EGT Document 9 Entered on FLSD Docket 11/02/2018 Page 2 of 51



   Plaintiff
   USA                                           represented by Noticing AUSA CR TP/SR
                                                                Email: Usafls.transferprob@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Retained

    Date Filed   # Page Docket Text
    10/29/2018   1    4 Magistrate Removal of Complaint from the Southern District of New York; Case
                        number in the other District 18MAG 9159, as to Cesar Altieri Sayoc (1). (cg1)
                        (Entered: 10/29/2018)
    10/29/2018   2   15 NOTICE OF ATTORNEY APPEARANCE: James Scott Benjamin appearing for
                        Cesar Altieri Sayoc . Attorney James Scott Benjamin added to party Cesar Altieri
                        Sayoc(pty:dft). (Benjamin, James) (Entered: 10/29/2018)
    10/29/2018   3   17 Minute Order for proceedings held before Magistrate Judge Edwin G. Torres:
                        Initial Appearance as to Cesar Altieri Sayoc held on 10/29/2018. Date of Arrest
                        or Surrender: 10/26/2018. Detention Hearing set for 11/2/2018 10:00 AM in
                        Miami Division before WPB Duty Magistrate. Status Conference set for
                        11/2/2018 10:00 AM in Miami Division before MIA Duty Magistrate. (Digital
                        14−05−49) Signed by Magistrate Judge Edwin G. Torres on 10/29/2018. (ch1)
                        (Entered: 10/30/2018)
    10/29/2018       18 Set/Reset Hearings as to Cesar Altieri Sayoc: Detention Hearing set for 11/2/2018
                        10:00 AM in Miami Division before MIA Duty Magistrate. Correction to DE 3 to
                        reflect the Miami Duty Magistrate. (ch1) (Entered: 10/30/2018)
    10/31/2018   4       TRANSCRIPT of initial appearance as to Cesar Altieri Sayoc held on
                         10−29−2018 before Magistrate Judge Edwin G. Torres, 1−6 pages, Court
                         Reporter: Dawn Savino (Whitmarsh), 305−523−5598 /
                         Dawn_Savino@flsd.uscourts.gov. Transcript may be viewed at the court public
                         terminal or purchased by contacting the Court Reporter/Transcriber before the
                         deadline for Release of Transcript Restriction. After that date it may be obtained
                         through PACER. Redaction Request due 11/21/2018. Redacted Transcript
                         Deadline set for 12/3/2018. Release of Transcript Restriction set for 1/29/2019.
                         (dwh) (Entered: 10/31/2018)
    10/31/2018   5   19 NOTICE of Filing by USA as to Cesar Altieri Sayoc (Attachments: # 1 Exhibit, #
                        2 Exhibit, # 3 Exhibit) (Gilbert, Karen) (Entered: 10/31/2018)
    11/02/2018   6   48 Minute Entry for proceedings held before Magistrate Judge Edwin G. Torres:
                        Status Conference re: Pretrial Detention as to Cesar Altieri Sayoc held on
                        11/2/2018. (Digital 10−05−41) (ch1) (Entered: 11/02/2018)
    11/02/2018   7   49 WAIVER of Rule 5(c)(3)/Rule 40 Hearing by Cesar Altieri Sayoc (ch1) (Entered:
                        11/02/2018)
    11/02/2018       50 Terminate Deadlines and Hearings as to Cesar Altieri Sayoc (ch1) (Entered:
                        11/02/2018)
    11/02/2018   8   51 COMMITMENT TO ANOTHER DISTRICT as to Cesar Altieri Sayoc.
                        Defendant committed to the Southern District of New York. Closing Case for
                                                                                                              2
Case 1:18-mj-03581-EGT Document 9 Entered on FLSD Docket 11/02/2018 Page 3 of 51



                      Defendant. Signed by Magistrate Judge Edwin G. Torres on 11/2/2018. See
                      attached document for full details. (cg1) (Entered: 11/02/2018)




                                                                                                3
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 1 of 11
                                                                          Page 4 of 51
            Case 1;18-mj-O9159-UA Document1 Filed 10/26/18
                                       1
                                                              pagezojjjujNAj
      Approved :                                                   -        I
                   EMIL J. BOVE III / JANE KIM
                   JASON A . RICHMAN / SAMUEL ADELSBERG
                   Assistant United States Attorneys
                          '
      Before: HONORABLE       SATHARINE H . PARKER          l 8 - 3 5 8 l -T O R R E S
                   United States Magistrate Judge
                   SouthernDistrictofNewYo                                  1g ..,
                                                                                 t
                                                     COY LKIN T
      UNITED STATES OF AMERICA
                                                     Violations of 18 D.S .C .
                                                     $5 1716, 879, 844(d), (e),
      CESAR ALTIER I SAYOC,                          875,   111,    and   2

                              Defendant .            COUNTY OF O FFENSE :
                                                     NEW YORK
                                              X


      SOUTHCRN DISTR ICT OF NEW YORK , ss .:
                  DAVID BROWN, being duly sworn, deposes and says that he
      is a Special Agent with the Federal Bureau of Investigation
      (nFBI'*), and a member of the FBI's Joint Terrorism Task Force
      ('IJTTP''), and charges as follows:
                                      COUNT 0NE

                     (Interstate Transportation of an Explosive)
                1.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALT IER I SAYOC, the defendant ,
      transported and receivedy. and attempted to transport and receive,
      in interstate and foreign commercef an explosive with the knowledge
      and intent that it would be used to kill, injure, and intimidate
      individualsz and unlawfully to damage and destroy buildings,
      vehicles, and other real and personal property, to wit, SAYOC
      mailed approximately 13 packages containing improvised explosive
      devices (nIEDs'') to certain current and former U.S . Government
      officials, politicians, and others, including mailings across
      state lines .

              (Title 18, United States Code, Sections 844(d) and




                                                                                         4
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 2 of 11
                                                                          Page 5 of 51
            Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page2 Of11



                                      COUNT - 0

                           (Ill*gal G iling of Explosives)
                  2.     In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly deposited for mailing and delivery, and knowingly caused
      to be delive'
                  red by mailp according to the direction thereon, and
      at a place at which it was directed to be received by the person
      to whom it was addressed, a thing declared nonmailable as defined
      in Title l8, United States Code, Section 1716(a), to Wit, the IEDS
      described in Count One, with intent to injure another and injure
      the mails and other property.

           (Title 18? United States Code, Sections 1716(j)(2) and 2.)
                                     COUNT TRQRR

         (Threats Against Former Presidents and Certain Other Persons)
                 3.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly and willfully threatened to kill and inflict bodily harm
      up on a former President and a m ember of the immed iate family o f a
      former President, to wit, SAYOC mailed an IED to former First Lady
      Hillary Clinton, who resides with her husband, former President
      William Jefferson Clinton.

               (Title       United States Code, Sections 879 and 2.)
                                      COUNT FouR

                        (Threatening Interstate èolOunications)
                  4.     In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly transmitted in interstate and foreign commerce a
      communication containing a threat to injure the person of another,
      to wit, SAYOC mailed the IEDS described in Count One, including
      multiple mailings with photographs of the target-recipient marked
      with a red ''X ''

             (Title l8, United States Code, Sections 875(c) and




                                           2




                                                                                         5
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 3 of 11
                                                                          Page 6 of 51
            Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page3 Of11



                                      COUNT FIVE

                           (Assaulting Foderai Officers)
                  5.    In or about October 2018, in the Southern Disirict
                                                                      1
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      with the intent to commit another felony, to wit, the charges set
      out in Counts One through Four of this Complaint, forcibly
      assaulted and intimidated any person who formerly served as a
      person designated in Title l8, United States Code, Section 1114,
      to wit SAYOC mailed the IEDS described in Count One to two former
      Presidents, a former Vice President, former Members of the U .S.
      Congress, and former Executive Branch employees.

        (Title 18, United States Code, Sections 11l(a), 1l1(b), and 2.)
                The bases for my knowledge and the foregoing charges
      are, in part, as follows:
                6.   I am a Special Agent with the FBI and a membqr of
      the FBI's NeW York-based JTTF, and I have been personally involved
      in the investigation of this matter. This affidavit is based in
      part upon my conversations with 1aw enforcement agents and other
      people, and my examination of reports and records . Because this
      affidavit is being submitted for the limited purpose of
      establishing probable cause, it does not include a11 of the facts
      that I have learned during the course of my investigation . Where
      the contents of documents and the actions, statements, and
      conversations of others are reported herein, they are reported in
      substance and in part, except where otherwise indicated.

                                       Overview

                 7.   During the course of October 2018, as further
       detailed below, CESAR ALTIERI SAYOC, the defendant, mailed
       approximately 13 IEDS through U .S . mail to certain current and
       former U .S. Government officials, politicians, and others,
       including mallïngs across state lines.
                      a.   The intended targets of the defendant's IEDS
      included former President Barack Obama; former Vice President
      Joseph Biden; former Secretary of State, former Senator? f    r o rm er

      First Lady, and 2016 Presidential Candidate Hillary Clinton;
      form er Attorney General Eric Holder ; Congressperson Maxine Waters;
      Senator Cory Booker; former Director of the Central Intelligence
      Agency John Brennan; former Director of National Intelligence
      James Clapper; philanth ropist and billionaire George Soros; and
      actor and director Robert De N iro .

                                           3




                                                                                         6
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 4 of 11
                                                                          Page 7 of 51
            Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 4 of11



                     b . Each of the 13 IEDS was largely similar in
      design and construction; they each consisted of approximately six
      inches of PVC pipe, a small clock, a battery, wirink, and energetic
      material.l Certain of the mailings included photographs of the
      target-recipients marked with a red nX.''
                      c.   Each of the 13 IEDS was packaged in a tan-
      colored manila envelope lined With bubble wrap . Each was stamped
      with approximately six self-adhesive postage stamps each bearing
      a picture of an American flag. Each ehvelope listed a return
      sender of ''DEBBIE WASSERMAN SHULTZ'' at a particular address in
      Florida (uschultz Office-l'o . Each envelope misspelled nFlorida''
      in the Schultz Office-l return address as ''FLORIDS'' rather than
      ''FLORIDA Z' 7he return sender and the target-recipient listed on
      each envelope was typed in black ink on white paper .

                  8.   As discussed below, based on initial analysis from
      the FBI laboratory in Quantico, Virginia (the ''FBI Lab'')? a latent
      fingerprint was detected on one of the envelopes containing an IED
      that was sent to Congressperson Waters and this fingerprint was
      identified to CESAR ALTIERI SAYOC, the defendant. In addition,
      there is a possible DNA association between a sample collected
      from a piece of the IED inside tWo of the envelopes containing
      IEDS and a sample previously collected from SA YOC .

                                   ;AYOC'S T+rgpts
                9.   Based   on my review of publicly available
      information, I have learned the following, among other things:
                     a.   Barack Obama served as President of the United
      states from 2009 to 2017. One of former President Obama's mailing
      addresses is a Post Office Box located in Washington, D.C. (nobama
      Mailing Address-l'o .
                     b.   Hillary Clinton served as the First Lady of
      the United States from 1993 to 2001, a United States Senator from
      approximately 2001 to 2009, United States Secretary of State from
      approximately 2009 to 2013, and as a nominee for President of the
      United States in the 2016 Presidential Election. Clinton resides



        Based on my conversations with other 1aW enforcement officers
      and my training and experience, I understand energetic material to
      include explosives and m aterial that gives off heat and energy
      through a rap id exotherm ic reaction when initiated b y heat, shock,
      or friction .

                                           4




                                                                                         7
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 5 of 11
                                                                          Page 8 of 51
            Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 5 of11



      at, among other locations, an address in Chappaqua, New York, with
      her husband, former President William Jefferson Clinton, who
      served as President of the United States from 1993 to 2001
       (nclinton Residence-l'r).     Certain staff members for the Clinton
      family operate out of a residence located in Chappaqua, New aYork
       (nclinton Residence-z'').
                      c. Joseph Biden served as Vice President of the
      Unlted States from 2009 to 2017 under President Obama. From
      approximately 1973 to 2009, Vice President Biden was a member of
      the U .S. Senate. Former Vice President Biden resides at an address
      in Wilmington, Delaware (nbiden Residence-l'').
                        d.   Eric Holder served as the Xttorney General of
      the United States from approximately 2009 to 2015 under President
      Obama. He is currently employed as a partner of a certain 1aw
      firm, and is based out of the law firm's Washington, D.C. office
       (nHolder Office-l/').
                      e. Maxine Waters serves as a member of the U .S.
      House of Representatives. She has served as a Congressperson since
      1990. Congressperson Waters has two principal offices: one is
      located in Washington, D.C . (nWaters Office-l''), and one is located
      in Los Angelesr California CAWaters Office-2'').
                      f.   Cory Booker serves as a member of the U.S.
      Senate.    He has served as a Senator since 2013. One of Senator
      Booker's offices is located in Camden, New Jersey (nBooker Office-
      1'#')
                       g . .Kam ala Harris serves as a member of the D .S .
      Senate.    She has served as a Senator since 2017. ' One of Senator
      Harris's offices is located in Sacramento, California (nHarris
      Office-l'')                           '                  '
                        h.    John Brennan served aà Director of the Central
       Intelligence Agency C'CIA'') from approximately 2013 to 2017, under
       President Obama.

                     i.  James Clapper served as Director of National
      Intelligence from approximately 2010 to 2017, under President
      Obama .

                      j. George Soros is a prominent U .s.-based
      philanth ropist and bïllionaire .    Soros resides at, am ong other
      location s, an address in Katonah , New York (nsoros Residence-l'').


                                           5




                                                                                         8
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 6 of 11
                                                                          Page 9 of 51
            Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 6Of11




      Soros's former spouse resides at a second address in Katonahr New
      York (nsoros Residence-z'').
                     k.   Robert De Niro is an American actor, producer,
      and director. De Hiro is the co-founder of a film and television
      production company located at a particular address in New York,
      New York (nDe Niro Address-l'').
                        '
                          1.  Debbie Wasserman Schultz serves as a member of
      the   U .S .   Hou se of Representatives .    She has served as a
       Congressperson since 2005 . Copgressperson Schultz has an office
       at a partlcular location in Florida (nschultz Office-1'').
                                 SAYOC M aiis 13 IED S

                                  The Soros Package

                 lO. Based on my review of documents and records, my
       conversations with other 1aw enforcement officers, and. m y
       involvement in this investigation, I have learned the following,
       among other things:

                      a.   On or about October 22, 2018, a package
       containing an IED addressed to %'GEORGE SOROS'' was delivered via
      U.S. mail to Soros Residence-z (the ''Soros Package,'' and together
      with the other 12 packages described below, the nPackages'').
                       b.   The Soros Package consisted of a tan-colored
      manila envelope lined with bubble wrap . Approximately six self-
      adhesive postage stamps each bearing a picture of an American flag
      were stamped on the top right corner of the Soros Package. Each
      envelope listed a return sender of %ADEBBIE WA SSERMAN SHULTZ'' at
      Schultz Office-l.      Each envelope misspelled nFlorida'' in the
      Schultz Office-l return address as ''FLORIDS'' rather than
      %'FLORIDA .'' The return sender and the target-recipient listed on
      the Soros Package were typed in black ink on white paper. The
      return address for the Soros Package was Schultz Office-l.

                      c . The Soros Package was later received by
      p ersonnel at Soros Residence-l . Personnel at Soros Residence-l
      opened the pac kage and, upon id entifying what appeared to b e an
      IED, called 1aw enforcement authorities.

                      d.   On or about October 22, 2018, the FBI
       identified what appeared to be an IED inside the Soros Package.

                                           6




                                                                                         9
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                        Document 9Document
                                   Entered on
                                           1 FLSD
                                              Filed 10/29/18
                                                    Docket 11/02/2018
                                                             Page 7 of 11
                                                                       Page 10 of 51
            Case 1:18-mj-O9159-UA Document1 Filed 10/26/18 Page 7of11



      The FBI's Special Agent Bomb Technicians, along with the
      Westchester Hazardous Device Unit, rendered safe the contents of
      the Soros Package. An initial examination of the contents of the
      Soros Package revealed what appeared to be PVC pipe: a cap? clock,
      battery, wires, and energetic material . Included in the Soros
      Package was a photograph of George Soros marked With a red nX .''

                                The Clin ton Package

                 11. Based on my review of documents and records, my
       conversations with other law enforcement officers, and my
       involvement in this investigation, I have learned that on or about
       October 23, 2018, a package containing an IED was delivered to
       Clinton Residence-z addressed to ''HILARY        gsicq CLINTON'' (the
       nClinton Package'').
                                 TAe Ob>m= Package

                 l2. Based on my review of documents and records, my
       conversations with othèr 1aw enforeement officersp and my
       involvement in this investigatlon, I have learned that on or about
       October 23, 2018, a package containing an IED was delivered to
       Obama Mailing Address-l, and it was addressed to ''BARRACK Esic)
       OBAMA'' (the %'Obama Package''). Included in the Obama Package was
       a photograph of President obama marked with a red nX .''

                                rhe Srennan Package

                 l3. Based on my review of documents and records, my
       conversations with other law enforcement officers, and my
       involvement in this investigation, I have learned that on or about
       October 24, 2018, a package containing an IED was delivered to
       ''TIME WARNER (CNN I'' at a certain address in Manhattanr New York
        CAManh4ttan Address-l''), and it was addressed to ''JOHN BRENAN''
        (sic) (the nBrennan Package'o . Included in the Brennan Package
       was a photograph of John Brennan marked with a red %%X.''

                                 The Holder Package

                 14. Based on my review of documents and records, my
       conversations with other law enforcement officers, and my
       involvement in this investigation, I have learned that on or about
       October 24, 2018, a package containing an IED addressed to ''ERIC
       HIMPTON HOLDER'' at Holder Office-l Was returned to sender (the
       %'Holder Package'').




                                                                                   10
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                        Document 9Document
                                   Entered on
                                           1 FLSD
                                              Filed 10/29/18
                                                    Docket 11/02/2018
                                                             Page 8 of 11
                                                                       Page 11 of 51
           Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page8 of11



                                  rhe Waters Paakages
                 l5 .   Based on my review of docum ents and recordsr m y
      conversations With other laW enforcement officers, and ny
      involvement in this investigation, I have learned the following,
      anong other things:
                        a.   On   or   about   October 24/ 2018, a package
      containing an IED was delivered to Waters Office-l, and it was
      addressed to ''MAXIM (sic) WATERS'' (nWaters Package-l'').
                        b.   On    or about October     24, 2018, a   package
      containing an IED was delivered to Waters Office-z (nWaters
      Package-zp'' and together with 'hWaters Package-lr'' the ''Wqters
      Packages''). Waters Package-z was addressed to ''MAXIM Esicl WATERS''
      at Waters Office-z. Included in Waters Package-z was a photograph
      of Congressperson Waters marked with a red nX .''

                                  rhe Biden Packages

                l6. Based on my review of documents and records, my
      conversations with other 1aw enforcement officers, and my
      involvement in this investigation, I have learned the following,
      among                        other                       things:

                      a.   On or about October 25, 2018, a package
      containing, an IED addressed to ''JOSEPH ROBINETTE BIDEN JR .'' Iat a
      certain assisted living facility was unsuccessfully delivered and
      recovered in Delaware oABiden Package-l'').
                     b . On or about October 25, 2018, a package
      contaihing an IED was unsuccessfully delivered to Biden Residence-
      1 (nBiden Package-z/'' and together with ''Biden Package-lr'' the
      nBiden Packagesv). Biden Package-z was addressed to ''JOSEPH BIDEN''
      at Biden Residence-l.
                                  The De Niro Package
                l7. Based on my review of documents and records, my
      conversations with other 1aw enforcement officers, and my
      involvement in this investigation, I have learned that on or about
      october 25, 2018, a package containing an IED addressed to MROBERT
      DE NIRO'' was delivered to De Niro Address-l (the nDe Niro
       Package'').




                                                                                   11
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                        Document 9Document
                                   Entered on
                                           1 FLSD
                                              Filed 10/29/18
                                                    Docket 11/02/2018
                                                             Page 9 of 11
                                                                       Page 12 of 51
            Case 1:l8-mj-09159-UA Document1 Filed 10/26/18 Page 9Of11



                                The sooker Package

                 18. Based on my review of documents and records, my
      conversations with other 1aw enforceMent officers, and my
      involvement in this investigation, I have learned that on or about
      October 26, 2018, a package containing an IED addressed to ''CORY
      BOOKER'' was recovered in the U.5. Postal Service's Royal Palm Mail
      Processing Center in Opa-Locka, Florida (the nBooker Package'').

                                rhe Czapp er Package

                19. Based on my review of documents and records, my
      conversations with other 1aw enforcement officers, and my
      involvement in this investigation, I have learned that on or about
      October 26, 2018, a package addressed to A'JAMES ROBERT CLAPPER'' at
      Manhattan Address-l was recovered in Manhattan (the nClapper
       Package'o .
                                 The Harris Package

                 20. Based on my review of documents and records, my
       conversations with other 1aw enforeement officers, and my
       involvement in this investigation, I have learned that on or about
       October 26, 2018, a package addressed to ''KAMALIA HARRIS'' was
       recovered in Sacramento, California (the nHarris Package'').
                          r:e 13 Packages Taken Together
                 21. The Packages--the Soros Package, the Clinton
       Package, the Obama Package, the Brennan Package, the Holder
       Package, Waters Package-l, Waters Package-z, Biden Package-l,
       Biden Package-z, the De Niro Package, the Booker Package, the
       Clapper Packagep and the Harris Package--are largely identïcal
       with respect to size and shape. In addition, approximately six
       self-adhesive American flag postage stamps are located on the top
       right corner of each of the Packagesp the return address for each
       of the Packages is the samez and the sender and target-recipient
       address labels on each of the Packages are substantially similar
       in terms of color, size, and font.

                           Latent Print and DNA Anàèysis
                  22 . Based on commun ications with personnel from the FBI
       Lab , I know, atong other things, that a latent fingerprint was
       detected on Waters Package-l and this fingerprint was identified
       to CESAR ALTIERI SAYOC, the defendant. According to the FBI'Lab,


                                          9




                                                                                   12
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 10 of Page
                                                                          11 13 of 51
              Case 1:18-mj-O9159-UA Document1 Filed10/26/18 Page 10 Of11



       the    identification              has   been   through     the   appropriate   quality
       a ss u ra n c e m ea s ur e s .z

                      Based on communications with personnel from the FBI
       Lab, I know, among other things? that (a) there is a possible DNA
       association between a sample collected from a piece of the IED
       insidè Waters Package-l and a sample previously collected from
       CESAR ALTIERI SAYOC, the defendant, by the Florlda Department of
       Law Enforcement, (b) there is a possible DNA association between
       a sample collected from a piece of the IED inside the obama Packag'
                                                                         e
       and a sample collected from SAYOC by the Florida Department of Law
       Enforcepent? and (c) to this point, the FBI Lab has not identified
       any other possible matches on the evidence from the Packages that
       it has examined.

                                     The Routing of the Packages

                       24. Based on conversations with employees of the D.S.
       Postal Service, I know, among other things, that:

                       a.   Between on or about O ctober 18, 2018 and on or
       about October 20, 2018, the Cbama Package, the Clinton Packagep
       the De Niro Package, Waters Package-l, and Biden Package-l were
       routed through the U.S. Postal Service's Royal Palm Mail Processing
       Center in Opa-Locka, Florida (the nOpa-Locka Center'')                             1
                                                                                          '
                                                                                          I
                      b.   The county in which CESA R ALTIERI SAYOC , the
       defendant, resides is serviced by the Opa-Locka Center.

                                                SAYOC 'S Arre st

                       25. Based           on     my   conversations       with   other       y'aw
       enforcepent officers , I know that CESAR ALTIERI SAYOC, the
       defendant , was arrested on or about October 26, 2018, in Flotida,
       in the vicinity of his white van . The windows of SAYOC's van were
       covered with images lncluding images critical of CNN .       :




         Consistent with FB I policy , all latent fingerprint results are
       considered preliminary until an official FBI report is issued
       following technical and administrative review.




                                                                                                     13
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 1on Filed
                                                 FLSD10/29/18
                                                       Docket 11/02/2018
                                                               Page 11 of Page
                                                                          11 14 of 51
             Case 1:18-mj-09159-UA Document1 Filed 10/26/18 Page 11 Of11



                             SAYOC'S Sociai M edia Posts

                 26. Based on my review of publicly available
       information on Twitter, I know that there is an account With
       username nCesar Altierir'3 that contains the following, among
       other things :

                       a.   Various posts with misspellings consistent
       with the Packages, including nHilary'' rather than nHillary,''
       nShultz'' rather than nSchultz''; and

                      b . A post dated October 24, 2018--â.e., after
       the recovery of the Soros Package--that is critical of, among
       others, President Barack Obama and George Soros.
                 WHEREFORE deponent prays that CESAR ALTIERI SAYOC, I the
       defendant, be imprisoned, or bailed, as the case may be.




                                                                                      )
                                                                                      I
                                          Special Agent David Brown     '
                                          Federal Bureau of Investigation
                                          Joint Terrorism Task Force


       Sworn to before me this
       26th day of October 2018
                                     D
                .
                                              !
         f          .
                        1
                        j1
                         . >
                           jv . : ,
                                  .
                                  :       '
                                         ,.
                                                  *swornto beforemebyreliable electronicmeans
                                                  (FaceTime).
       HONQRABLE KATHARINE . PARK
       UN ITED STATES M G ISTR      DGE
       SOUTHERN DISTR ICT O F NEW YORK




       3 Based on my training and experience, as well as my review of law
       enforcement databases, I believe that SAYOC is the u ser of the
       ncesar Altieri'' Twitter account because (i) Altieri is SAYOC'S
       middle namep and (ii) the location of SAYOC'S last known residence
       in Aventura? Florida is proximate to the two locations listed in
       the account information for the nCesar Altieri'' Twitter account
        (Sunny Isle Beach and Hollywood, Florida).




                                                                                                14
Case 1:18-mj-03581-EGT
           Case 1:18-mj-03581-EGT
                         Document 9 Document
                                     Entered on
                                              2 FLSD
                                                 Filed Docket
                                                       10/29/18
                                                              11/02/2018
                                                                 Page 1 of Page
                                                                           2    15 of 51


                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                        Case Number: 18-mj-03581-EGT

   UNITED STATES OF AMERICA,

         Plaintiff,

   vs.

   CESAR ALTIERI SAYOC,

         Defendant.
   ___________________________________/

                        NOTICE OF PERMANENT APPEARANCE

         COMES NOW the law office of BENJAMIN, AARONSON, EDINGER &

   PATANZO, P.A. and files this Notice of Appearance as Attorney of Record for the

   Defendant herein.

                                        BENJAMIN, AARONSON, EDINGER &
                                        PATANZO, P.A.

                                         /s/ James S. Benjamin
                                        JAMES S. BENJAMIN, ESQ.
                                           Jamie@BenjaminAaronson.com
                                           Fla. Bar No. 293245
                                        DANIEL R. AARONSON, Esq.
                                           DanAaron@Bellsouth.net
                                           Fla. Bar No. 314579
                                        PETER T. PATANZO, Esq.
                                           ppatanzo@Bellsouth.net
                                           Fla. Bar No. 174645

                                        1700 East Las Olas Blvd., #202
                                        Fort Lauderdale, Florida 33301
                                        (954) 779-1700




                                                                                       15
Case 1:18-mj-03581-EGT
           Case 1:18-mj-03581-EGT
                         Document 9 Document
                                     Entered on
                                              2 FLSD
                                                 Filed Docket
                                                       10/29/18
                                                              11/02/2018
                                                                 Page 2 of Page
                                                                           2    16 of 51




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was filed with the CM/ECF system and that

   a copy was furnished, through the system, to Usafls.transferprob@usdoj.gov, Assistant

   United States Attorney, this 29th day of October, 2018.

                                             /s/ James S. Benjamin
                                            JAMES S. BENJAMIN




                                                                                           16
 Case 1:18-mj-03581-EGT
            Case 1:18-mj-03581-EGT
                          Document 9 Document
                                      Entered on
                                               3 FLSD
                                                  Filed Docket
                                                        10/29/18
                                                               11/02/2018
                                                                  Page 1 of Page
                                                                            1    17 of 51

                                                 M IN UTE O RD ER                                                          Page7

                                           M agistrate Judge Edw in G .torres
                              KingBuildingCourtroom 10-5                               : Date:10/29/2018 Time:2:0tp.m.
Defendant: CESARAITIERISAYOC
                     .'
                      .   .
                                    , .1
                                                   J#:17781-104 .
                                                                           Case#: 18-3581-MJ-TORRES l
                                                                                             '                                   .- ,
                                                                                                                                 '
            .                                                       .                   .
                                                                                                    j    ,

AUSA:Jane Kim,M ikq Sherw in,Karep Gilbert                      Attorney:JamesBerhjqmin,DanielAaronson,PeterPatanzo
violation:S/D/NY/COMNINTERSTATETRANSPDRTATION04AN                        surr/Arres'
                                                                                   tDaie:
                                                                                        ''10/26/7018                  YOB:1962       '
          EXPLOSiVE .'                              '
                                                    .                              .                 2
Proceeding: lpitialApjearance                                                CJAAppt:
Bond/PTD Held:C Yès C No                        Recom mended Bond:
6ORd SPt3t:                                                     .                CO-SigRPd bY:
 Io
  l
  -- surrenderand/ordonotobtainpassports/traveldocs                                    Language:ENGLISH
      ReporttoPTSas directed/or        x'saweek/monthby                                Disposition:
      phone:      x,saweek/monthin person                                              counselhasfiled Permanent
   Rqndom urine testing by pretrial
 r                                                                                      Appearance forthe Southern District
 7 services
  .

   Treatmentasdeem ed nècessary                                                         ofFlorida.
 r Refrainfrom excessiveuseofalcohol                                                    DefendantheldTemporaryPretrial
 r- Participate in mentalhealth assessment& treatm ent                                  Detention @ Governm entrequest,
 Nr Maintainorseekfull-timeemployment/education                                         riskofflight.
 Nr Nocontactwithvictims/witnesses,exceptthroughcounsel
 f- No firearms
 Nr iottoencumberproperty
 r- M ay notvisittransportation establishm ents                                                                  .


 r= Homeconfinement/ElectronicMonitoringand/or                                                                   '
      Curfew                    pm to             am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney.visits,
                                .

      religious,em ploym ent
 r-7
   . Travelextendedto:                                                                  Timefrom todayto                 excluded
 RV Other:                                                                              fromSpeedyTrialClock
NEXT COURT APPEARANCE           Date:             Time:                 Judge:                   .           Pl-
                                                                                                               ace:
Report RE Counsel:
PTD Hearlng:    11/2/18                           10:00             M iamiDuty
statusRe:Removal:      11/2/18                    10:00             M iam iDuty                                  :
Status Conference RE:
DIA,R.14:05:49 ,                                                             Tim e in Court:5
                                             s/EdwinG.Torres                                             M agistrateJudge
                                                                                                                          17
Case 1:18-mj-03581-EGT
       Case 1:18-mj-3581 Document
                           NEF for 9
                                   Docket
                                     Entered
                                          Entry
                                              on FLSD
                                                  FiledDocket
                                                        10/29/2018
                                                              11/02/2018
                                                                     Page Page
                                                                          1 of 118 of 51


    MIME−Version:1.0
    From:cmecfautosender@flsd.uscourts.gov
    To:flsd_cmecf_notice
    Bcc:
    −−Case Participants: James Scott Benjamin (nancy@benjaminaaronson.com,
    sexlaw@bellsouth.net), Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Magistrate
    Judge Edwin G. Torres (torres@flsd.uscourts.gov)
    −−Non Case Participants:
    −−No Notice Sent:

    Message−Id:18144075@flsd.uscourts.gov
    Subject:Activity in Case 1:18−mj−03581−EGT USA v. Sayoc Set/Reset         Hearings
    Content−Type: text/html

                                              U.S. District Court

                                          Southern District of Florida

    Notice of Electronic Filing


    The following transaction was entered on 10/30/2018 at 2:03 PM EDT and filed on 10/29/2018

    Case Name:       USA v. Sayoc
    Case Number:     1:18−mj−03581−EGT
    Filer:
    Document Number: No document attached
    Docket Text:
     Set/Reset Hearings as to Cesar Altieri Sayoc: Detention Hearing set for 11/2/2018 10:00 AM
    in Miami Division before MIA Duty Magistrate. Correction to DE [3] to reflect the Miami Duty
    Magistrate. (ch1)


    1:18−mj−03581−EGT−1 Notice has been electronically mailed to:

    Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

    James Scott Benjamin &nbsp &nbsp sexlaw@bellsouth.net, nancy@benjaminaaronson.com

    1:18−mj−03581−EGT−1 Notice has not been delivered electronically to those listed below and will be
    provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                                                                         18
Case 1:18-mj-03581-EGT
           Case 1:18-mj-03581-EGT
                         Document 9 Document
                                     Entered on
                                              5 FLSD
                                                 Filed Docket
                                                       10/31/18
                                                              11/02/2018
                                                                 Page 1 of Page
                                                                           2    19 of 51




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-mj-3581-EGT



   UNITED STATES OF AMERICA,

   vs

   CESAR ALTIERI SAYOC,
               Defendant.
   ____________________________________/


                                       NOTICE OF FILING

          The United States hereby gives Notice that on the 31st day of October 2018, the

   Government hereby files the following documents: a letter addressed to United States Magistrate

   Judge G. Edwin Torres and attachments.



                                                Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                              By:     /s/ Karen E. Gilbert
                                                      KAREN E. GILBERT
                                                      Assistant United States Attorney
                                                      Florida Bar No. 771007
                                                      99 NE 4th Street, Suite 800
                                                      Miami, FL 33132
                                                      Tel: (305) 961-9000
                                                      Fax: (305) 536-4675
                                                      Karen.gilbert@usdoj.gov




                                                                                                     19
Case 1:18-mj-03581-EGT
           Case 1:18-mj-03581-EGT
                         Document 9 Document
                                     Entered on
                                              5 FLSD
                                                 Filed Docket
                                                       10/31/18
                                                              11/02/2018
                                                                 Page 2 of Page
                                                                           2    20 of 51




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY hereby certify that on October 31, 2018, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system.



                                                            /s/ Karen E. Gilbert
                                                     Assistant United States Attorney




                                                2




                                                                                                 20
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-1
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 1 ofPage
                                                                           7   21 of 51


                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York


                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         October 30, 2018

   Via Email
   The Honorable Edwin G. Torres
   United States Magistrate Judge
   Southern District of Florida
   Miami, Florida 33132
   Email: torres@flsd.uscourts.gov

          Re:     United States v. Cesar Altieri Sayoc,
                  18 Mag. 3581 (S.D. Fla.), 18 Mag. 9159 (S.D.N.Y.)

   Dear Judge Torres:

            The Government respectfully submits this letter in advance of the proceeding scheduled
   for November 2, 2018 at 10:00 a.m. The defendant conducted a domestic terrorist attack targeting
   at least 15 victims with improvised explosive devices (“IEDs”) that he sent to locations throughout
   the country in padded mailing envelopes. One of the IEDs was intercepted in the mail yesterday,
   days after the defendant’s arrest and around the same time as his first court appearance before
   Your Honor. While analysis of the IEDs by the Federal Bureau of Investigation (“FBI”) remains
   ongoing, it is clear that many of the devices contained energetic material with explosive qualities,
   and several of the devices also contained shards of glass that could only have been intended to
   maximize harm to the defendant’s victims.

           The defendant is currently charged with five serious crimes in the Complaint that is
   attached as Exhibit A, and he faces a maximum sentence of 48 years’ imprisonment. The FBI has
   already recovered electronic devices from the defendant that contain documents with the victim
   addresses to which the defendant mailed the IEDs as well as Internet searches related to his targets.
   Metadata from the electronic devices indicates that the defendant started planning the attack as
   early as July 2018. DNA and other forensic evidence from the IEDs further establishes the
   defendant’s identity as the perpetrator. And as law enforcement continues to investigate, the
   defendant is likely to face additional charges and increased penalties. Under these circumstances,
   the defendant should be detained pending trial, and there can be no serious question as to his
   identity under Federal Rule of Criminal Procedure 5(c)(3)(D)(ii). Accordingly, the Government
   respectfully requests that following Friday’s proceeding, the Court transfer the defendant to the
   Southern District of New York to face the consequences of his actions.




                                                                                                           21
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-1
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 2 ofPage
                                                                           7   22 of 51
          Honorable Edwin G. Torres                                                                 Page 2
          October 30, 2018

 I.         The Defendant Should Be Detained Pending Trial

             There are no conditions that could adequately protect the public from the defendant and
      assure his appearance in Manhattan for trial. Accordingly, the Bail Reform Act requires the
      defendant’s detention due to both his dangerousness to the community and risk of flight.

            A. Applicable Law

              “The Bail Reform Act provides that a court ‘shall order the pretrial release of the person’
      unless it determines ‘that such release will not reasonably assure the appearance of the person as
      required or will endanger the safety of any other person or the community.’” United States v.
      Clum, 492 F. App’x 81, 84 (11th Cir. 2012) (quoting 18 U.S.C. § 3142(b)). The Government
      meets its burden on dangerousness by proffering clear and convincing evidence. See 18 U.S.C.
      § 3142(f). Flight risk may be established by a preponderance of the evidence. See Clum, 492 F.
      App’x at 85. “Either ground may support an order of detention.” Id.

                In determining whether the defendant poses a flight risk, a court must consider several
                factors, including (1) the “nature and circumstances” of the charged offense, (2) the weight
                of the evidence against the defendant, and (3) the defendant’s history and characteristics,
                including his character, his family and community ties, his past conduct, his criminal
                history, and his “record concerning appearance at court proceedings.”

      Id. (quoting 18 U.S.C. § 3142(g)).

            B. Discussion

              Substantially all considerations relevant to bail support the imposition of an order of
      detention on the bases of the defendant’s dangerousness and flight risk.

                1. Nature and Circumstances of the Offenses

              The defendant mailed at least 15 IEDs to intended victims that included current and former
      politicians and private citizens.1 The Complaint describes 13 of those devices. On the day the

      1
        To date, law enforcement personnel have intercepted packages addressed to George Soros,
      former Secretary of State Hillary Clinton, former CIA Director John Brennan, former President
      Barack Obama, Representative Maxine Walters (separate packages mailed to Washington, D.C.
      and Los Angeles, California), former Attorney General Eric Holder, former Vice President Joseph
      Biden (separate packages to two addresses in Delaware), Robert De Niro, Senator Cory Booker,
      former Director of National Intelligence James Clapper, Senator Kamala Harris, Thomas Steyer,
      and CNN in Atlanta. The last two mailings were intercepted after the filing of the Complaint
      charging the defendant.




                                                                                                               22
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-1
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 3 ofPage
                                                                           7   23 of 51
       Honorable Edwin G. Torres                                                                Page 3
       October 30, 2018

   FBI arrested the defendant, law enforcement intercepted a 14th IED that the defendant had mailed
   to Thomas Steyer in San Francisco, California. Just yesterday, on the same day as the defendant’s
   initial appearance before Your Honor, law enforcement intercepted another of the defendant’s
   IED-laden packages before it reached its intended target at CNN in Atlanta, Georgia.

           The FBI’s analysis of the defendant’s IEDs is ongoing, but it is clear that they were
   dangerous. The IEDs that have been analyzed thus far contained energetic material with explosive
   qualities. (See Compl. ¶ 8(b) & n.1).2 The defendant also placed shards of glass in several of the
   IEDs for the apparent purpose of maximizing harm to his intended victims through the detonation
   of the devices that he had mailed.

           As a result of this brazen course of conduct, the defendant is currently charged with five
   crimes. Count One charges the defendant with interstate transportation of an explosive, in
   violation of 18 U.S.C. § 844(d), which carries a maximum term of imprisonment of 10 years.
   Count Two charges the defendant with illegally mailing explosives, in violation of 18 U.S.C.
   § 1716(j)(2), which carries a maximum term of imprisonment of 20 years. Count Three charges
   the defendant with conveying threats against an immediate family member of a former President,
   in violation of 18 U.S.C. § 879(a), which carries a maximum term of imprisonment of five years.
   Count Four charges the defendant with conveying threats in interstate commerce, in violation of
   18 U.S.C. § 875(c), which carries a maximum term of imprisonment of five years. Count Five
   charges the defendant with assaulting a former federal official, in violation of 18 U.S.C.
   § 111(a)(2), which carries a maximum term of imprisonment of eight years. The FBI’s
   investigation is ongoing, and the Government is in the process of evaluating additional evidence,
   which may warrant further criminal charges. However, the seriousness of the existing charges, as
   well as of the underlying conduct, strongly support the imposition of a detention order.

             2. The Weight of the Evidence

           The evidence of the defendant’s terror campaign is still being collected but is already
   overwhelming. Because of the powerful proof that the defendant perpetrated these acts, he poses
   a substantial danger to the community. In light of the consequences at issue and the likelihood of
   conviction, the defendant is also a substantial flight risk. Therefore, pretrial detention is
   appropriate. Set forth below are examples of some of the evidence law enforcement has collected
   since the investigation began last week.

           The FBI arrested the defendant on October 26, 2018, in the vicinity of a white van that he
   appears to have been living in at the time of his arrest (the “Sayoc Van”). The Sayoc Van bears
   stickers that depict some of the defendant’s intended victims labeled with red crosshairs, such as
   former President Obama and former Secretary of State Hillary Clinton.

   2
     Some of the devices are either in transit, or have only recently arrived, at the FBI’s laboratory
   in Quantico, Virginia.




                                                                                                         23
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-1
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 4 ofPage
                                                                           7   24 of 51
       Honorable Edwin G. Torres                                                                Page 4
       October 30, 2018

           The FBI also seized multiple electronic devices from the Sayoc Van, including a laptop
   (the “Sayoc Laptop”), which were searched pursuant to warrants issued in the Southern District of
   New York. The Sayoc Laptop contains lists of physical addresses that match the labels on the IED
   packages that the defendant mailed, which are saved at a file path on the computer that includes a
   variant of the defendant’s first name: “Users/Ceasar/Documents.” A document from that path,
   titled “Debbie W.docx” and bearing a creation date of July 26, 2018, contains repeated copies of
   the return address in “Sunrise, Florida” that the defendant used on the packages and the name
   “Debbie W. Schultz.” Similar documents bearing file titles that include the name “Debbie” and
   creation dates of September 22, 2018, contain exact matches of the return address used by the
   defendant, including (i) the misspelling of Schultz’s name as “Debbie Wasserman Shultz,” (ii) an
   address in “Sunrise, Florids [sic],” and (iii) what appears to be the same typeface, font, and font
   size. Other files on the Sayoc Laptop, which also have metadata reflecting creation dates of
   September 22, 2018, contain text that served as the mailing labels for the addresses of the intended
   victims to whom the defendant mailed IEDs before his arrest. Documents from the Sayoc Laptop
   also reflect addresses for numerous additional targets.3 Put simply, only the defendant’s arrest and
   incapacitation resulting from his detention were sufficient to stop his attack.

           Forensic evidence from the Sayoc Laptop also indicates that the defendant used that
   computer to conduct research on his targets. On or about September 18, 2018, the defendant
   visited a website the address of which included the text “vice-president-joe-bidens-house-
   former/view,” and he also conducted the following Internet searches, among others, related to
   some of his targets:

                   “cnn building”
                   “george soros and family”
                   “hilary clinton and family”
                   “james clapper wife and kids”
                   “eric holder wife and kids”
                   “john brennan wife and kids”

          The defendant possessed a cellphone at the time of his arrest (the “Sayoc Phone”), which
   the FBI is also searching. Thus far, the search has revealed that the defendant used the phone to
   conduct the following Internet searches, among others, on the dates indicated:

                   July 15, 2018: “hilary Clinton hime address”
                   July 26, 2018: “address Debbie wauserman Shultz”
                   September 19, 2018: “address kamila harrias”
                   September 26, 2018: “address for barack Obama”

   3
     The FBI is warning each individual who appears based on evidence collected during the
   investigation to have been identified by the defendant as a potential target, and will continue to do
   so if additional names are identified in other evidence.




                                                                                                           24
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-1
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 5 ofPage
                                                                           7   25 of 51
       Honorable Edwin G. Torres                                                                 Page 5
       October 30, 2018

                   September 26, 2018: “michelle obama mailing address”
                   September 26, 2018: “joseph biden jr”
                   October 1, 2018: “address cory booker new jersey”
                   October 20, 2018: “tom steyers mailing address”
                   October 23, 2018: “address kamala harris”

   The Sayoc Phone also contains photographs of some of the defendant’s intended victims, including
   George Soros, and pictures that appear to have been downloaded from the Internet and purport to
   be the home of former President Obama, the home of former Vice President Biden, and a driver’s
   license belonging to former First Lady Michelle Obama that includes another address.

          The U.S. Postal Inspection Service (“USPIS”) has thus far concluded that 14 of the
   defendant’s IED mailings were routed through a postal facility that services the area where the
   defendant resided prior to his arrest,4 and the forensic evidence connecting the defendant to these
   devices is mounting. To date, the FBI has identified possible DNA associations between a DNA
   sample collected from the defendant prior to his arrest and DNA found on components from 10 of
   the IEDs, and latent fingerprints on two of the mailing envelopes have been identified to the
   defendant.

           Based on this and other evidence, the Government will establish that the defendant mailed
   IEDs to at least 15 intended victims with intent to harm them and those in their proximity. Thus,
   like the seriousness of the charges, the strength of the evidence supports the imposition of an order
   of detention as to the defendant.

             3. The Defendant’s Personal History and Characteristics

             The defendant’s personal history and characteristics also support an order of detention.

            The defendant has limited ties to the Southern District of Florida. Although he has relatives
   in the Miami area, he informed law enforcement following his arrest that he was estranged from
   his mother and living out of the Sayoc Van. More importantly, the defendant appears to have no
   ties to the Southern District of New York, where he will be prosecuted. See, e.g., United States v.
   Rivera, 90 F. Supp. 2d 1338, 1343 (S.D. Fla. Mar. 10, 2010) (“The relevant community is, of
   course, the community in which the defendant faces prosecution. In the federal system, courts
   look to the ties of a defendant to the judicial district in which the criminal charges have been
   brought.”). As a result of the defendant’s living circumstances and lack of ties to the New York
   City area, he poses a significant risk of flight.

           The defendant’s criminal history underscores his dangerousness and flight risk. According
   to a criminal complaint, in August 2002 the defendant contacted an employee of Florida Power &

   4
     USPIS’s review is ongoing, and has only just begun with respect to the package that was
   intercepted yesterday.




                                                                                                            25
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-1
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 6 ofPage
                                                                           7   26 of 51
       Honorable Edwin G. Torres                                                                    Page 6
       October 30, 2018

      Light (“FPL”), threatened to “blow up FPL” in a manner that “‘would be worse than September
      11th,’” and “threatened that something would happen” to the FPL employee if his utility services
      were terminated by FPL. (See Ex. B at 1). The defendant subsequently pleaded guilty to
      threatening to throw a destructive device in the second degree, in violation of Florida Statutes,
      Section 790.162. (Id. at 5). In December 2002, the defendant was sentenced to one year of
      probation. (Id. at 6). The defendant subsequently committed several crimes that are minor relative
      to the charges he now faces. He was repeatedly sentenced to terms of probation, and he appears
      to have violated the terms of his probation at least twice in 2015.

              The defendant’s previous felony conviction for a crime of violence serves as additional
      evidence of his dangerousness. Moreover, when viewed in aggregate, the defendant’s criminal
      history evinces a lack of respect for court orders and suggests that he would not abide by conditions
      of pretrial release. Finally, previous lenient sentences were insufficient to deter the defendant, and
      he has never faced the type of sentencing consequences at issue in this case, which creates still
      greater incentives for him to flee.

                                                *       *       *

           Therefore, for all of these reasons, the defendant poses a substantial danger to the
      community and a significant risk of flight. Accordingly, he should be detained pending trial.

II.      The Defendant Is the Person Charged in the Complaint

              In light of the evidence set forth above, there can be no serious question as to the
      defendant’s identity. “The sole purpose” of an identity hearing “is to determine whether the person
      arrested is the person wanted in the other district.” United States v. Asencio, No. 17 Mag. 6190,
      2017 WL 4005636, at *2 (S.D.N.Y. Sept. 12, 2017) (quoting United States v. Saldana-Beltran, 37
      F. Supp. 3d 1180, 1183-85 (S.D. Cal. 2014)). “It is not a merits hearing,” and Government need
      only establish identity based on probable cause. Id. (citing United States v. Antoine, 796 F. Supp.
      2d 417, 419-20 (E.D.N.Y. 2011), United States v. Rodriguez-Torres, No. 14 Mag. 1095, 2014 WL
      2320081, at *2 (S.D.N.Y. May 30, 2014)).




                                                                                                               26
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-1
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 7 ofPage
                                                                           7   27 of 51
    Honorable Edwin G. Torres                                                               Page 7
    October 30, 2018

           The Complaint charges “Cesar Altieri Sayoc” in five counts. The defendant in custody has
   acknowledged that his name is the one in the document. The FBI has preliminarily identified
   associations between forensic evidence on most of the IEDs described in the Complaint and DNA
   and fingerprint samples from the defendant. And electronic devices seized from the defendant
   further demonstrate that he is the one who carried out the attack. This evidence is sufficient to
   warrant transfer to the Southern District of New York under Rule 5(c)(3)(D)(ii).

                                                               Respectfully submitted,

                                                               GEOFFREY S. BERMAN
                                                               United States Attorney


                                                         By:                  /s/
                                                               Sam Adelsberg
                                                               Emil J. Bove III
                                                               Jane Kim
                                                               Jason A. Richman
                                                               Assistant United States Attorneys
                                                               (212) 637- 2444

   Enclosures

   Cc:    Defense Counsel
          (Via Email)




                                                                                                       27
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9
                                  Document
                                    Entered5-2
                                            on FLSD
                                                Filed Docket
                                                      10/31/18
                                                             11/02/2018
                                                                Page 1 ofPage
                                                                         12 28 of 51




                              EXHIBIT A




                                                                                   28
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page1 2ofof11
                                                                               Page
                                                                               12 29 of 51
                                                                          ORIGINAL
                             &   .
                                 • ~ £32   '
     Approved:
                  EMIL J. BOVE III / JANE KIM
                  JASON A. RICHMAN / SAMUEL ADELSBERG
                  Assistant United States Attorneys

     Before:      HONORABLE KATHARINE H. PARKER
                  United States Magistrate Judge
                  Southern District of New
                                                 Yo18-MAG
                                                 x
                                                       COMPLAINT
      UNITED STATES OF AMERICA
                    - v. -                             Violations of 18 U.S.C.
                                                       §§ 1716, 879, 844 (d), (e),
      CESAR ALTIERI SAYOC,                             875,   111,    and    2

                              Defendant.               COUNTY OF OFFENSE:
                                                       NEW YORK
      - - - - - - - - - - - - - - - - -          x


      SOUTHERN DISTRICT OF NEW YORK, ss.:

                DAVID BROWN, being duly sworn, deposes and says that he
      is a Special Agent with the Federal Bureau of Investigation
      ("FBI"), and a member of the FBI' s Joint Terrorism Task Force
      ("JTTF"), and charges as follows:

                                           COUNT ONE

                    (Interstate Transportation of an Exp1osive)

                 1.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      transported and received, and attempted to transport and receive,
      in interstate and foreign commerce, an explosive with the knowledge
      and intent that it would be used to kill, injure, and intimidate
      individuals, and unlawfully to damage and destroy buildings,
      vehicles, and other real and personal property, to wit, SAYOC
      mailed approximately 13 packages containing improvised explosive
      devices ( "IEDs") to certain current and former U.S. Government
      officials, politicians, and others, including mailings across
      state lines.

              (Title 18, United States Code, Sections 844(d) and 2.)




                                                                                         29
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page2 3ofof11
                                                                               Page
                                                                               12 30 of 51




                                        COUNT TWO

                           {Illegal Mailing of Explosives)

                2.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly deposited for mailing and delivery, and knowingly caused
      to be delivered by mail, according to the direction thereon, and
      at a place at which it was directed to be received by the person
      to whom it was addressed, a thing declared nonmailable as defined
      in Title 18, United States Code, Section 1716(a), to wit, the IEDs
      described in Count One, with intent to injure another and injure
      the mails and other property.

          (Title 18, United States Code, Sections 1716{j) (2) and 2.)

                                       COUNT THREE

        (Threats Against Former Presidents and Certain Other Persons)

                3.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      knowingly and willfully threatened to kill and inflict bodily harm
      upon a former President and a member of the immediate family of a
      former President, to wit, SAYOC mailed an IED to former First Lady
      Hillary Clinton, who resides with her husband, former President
      William Jefferson Clinton.

               (Title 18, United States Code, Sections 879 and 2.)

                                       COUNT FOUR

                      (Threatening Interstate Communications)

               4.    In or about October 2018, in the Southern District
     of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
     knowingly transmitted in interstate and foreign commerce a
     communication containing a threat to injure the person of another,
     to wit, SAYOC mailed the IEDs described in Count One, including
     multiple mailings with photographs of the target-recipient marked
     with a red "X."

             (Title 18, United States Code, Sections 875(c) and 2.)




                                             2




                                                                                         30
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page3 4ofof11
                                                                               Page
                                                                               12 31 of 51




                                        COUNT FIVE

                            (Assaulting Federal Officers)

                5.   In or about October 2018, in the Southern District
      of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
      with the intent to commit another felony, to wit, the charges set
      out in Counts One through Four of this Complaint, forcibly
      assaulted and intimidated any person who formerly served as a
      person designated in Title 18, United States Code, Section 1114,
      to wit SAYOC mailed the IEDs described in Count One to two former
      Presidents, a former Vice President, former Members of the U.S.
      Congress, and former Executive Branch employees.

       (Title 18, United States Code, Sections lll(a), lll(b), and 2.)

                The bases for my knowledge and the              foregoing charges
      are, in part, as follows:

                6.   I am a Special Agent with the FBI and a member of
      the FBI's New York-based JTTF, and I have been personally involved
      in the investigation of this matter.   This affidavit is based in
      part upon my conversations with law enforcement agents and other
      people, and my examination of reports and records.   Because this
      affidavit   is being submitted for      the  limited purpose of
      establishing probable cause, it does not include all of the facts
      that I have learned during the course of my investigation. Where
      the contents of documents and the actions, statements, and
      conversations of others are reported herein, they are reported in
      substance and in part, except where otherwise indicated.

                                         Overview

                7.   During the course of October 2018, as further
      detailed below,   CESAR ALTIERI SAYOC,    the defendant, mailed
      approximately 13 IEDs through U.S. mail to certain current and
      former U.S.   Government officials,    politicians, and others,
      including mailings across state lines.

                    a.   The intended targets of the defendant's IEDs
     included former President Barack Obama; former Vice President
     Joseph Biden; former Secretary of State, former Sena tor, former
     First Lady, and 2016 Presidential Candidate Hillary Clinton;
     former Attorney General Eric Holder; Congressperson Maxine waters;
     Senator Cory Booker; former Director of the Central Intelligence
     Agency John Brennan; former Director of National Intelligence
     James Clapper; philanthropist and billionaire George Soros; and
     actor and director Robert De Niro.

                                             3




                                                                                         31
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page4 5ofof11
                                                                               Page
                                                                               12 32 of 51




                     b.   Each of the 13 IEDs was largely similar in
     design and construction; they each consisted of approximately six
     inches of PVC pipe, a small clock, a battery, wiring, and energetic
     material.l   Certain of the mailings included photographs of the
     target-recipients marked with a red "X."

                    c.   Each of the 13 IEDs was packaged in a tan-
     colored manila envelope lined with bubble wrap. Each was stamped
     with approximately six self-adhesive postage stamps each bearing
     a picture of an American flag.     Each envelope listed a return
     sender of "DEBBIE WASSERMAN SHULTZ" at a particular address in
     Florida ("Schultz Office-1"). Each envelope misspelled "Florida"
     in the Schultz Office-1 return address as "FLORIDS" rather than
     "FLORIDA." The return sender and the target-recipient listed on
     each envelope was typed in black ink on white paper.

                8.   As discussed below, based on initial analysis from
      the FBI laboratory in Quantico, Virginia (the "FBI Lab"), a latent
      fingerprint was detected on one of the envelopes containing an IED
      that was sent to Congressperson Waters and this fingerprint was
      identified to CESAR ALTIERI SAYOC, the defendant.     In addition,
      there is a possible DNA association between a sample collected
      from a piece of the IED inside two of the envelopes containing
      IEDs and a sample previously collected from SAYOC.

                                    SAYOC's Targets

                9.   Based   on  my   review   of  publicly   available
      information, I have learned the following, among other things:

                    a.   Barack Obama served as President of the United
     States from 2009 to 2017. One of former President Obama's mailing
     addresses is a Post Office Box located in Washington, D.C. ("Obama
     Mailing Address-1")

                    b.    Hillary Clinton served as the First Lady of
     the United States from 1993 to 2001, a United States Senator from
     approximately 2001 to 2009, United States Secretary of State from
     approximately 2009 to 2013, and as a nominee for President of the
     United States in the 2016 Presidential Election.  Clinton resides



     1 Based on my conversations with other law enforcement officers
     and my training and experience, I understand energetic material to
     include explosives and material that gives off heat and energy
     through a rapid exothermic reaction when initiated by heat, shock,
     or friction.

                                             4




                                                                                         32
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page5 6ofof11
                                                                               Page
                                                                               12 33 of 51




      at, among other locations, an address in Chappaqua, New York, with
      her husband, former President William Jefferson Clinton, who
      served as President of the United States from 1993 to 2001
      ("Clinton Residence-1") .  Certain staff members for the Clinton
      family operate out of a residence located in Chappaqua, New York
      ("Clinton Residence-2").

                      c.  Joseph Biden served as Vice President of the
      United States from 2009 to 2017 under President Obama. From
      approximately 1973 to 2009, Vice President Biden was a member of
      the U.S. Senate. Former Vice President Biden resides at an address
      in Wilmington, Delaware ("Biden Residence-1").

                     d.   Eric Holder served as the Attorney General of
      the United States from approximately 2009 to 2015 under President
      Obama.   He is currently employed as a partner of a certain law
      firm, and is based out of the law firm's Washington, D.C. office
      ("Holder Office-1")

                     e.    Maxine Waters serves as a member of the U.S.
      House of Representatives. She has served as a Congressperson since
      1990.   Congressperson Waters has two principal offices:     one is
      located in Washington, D.C. ("Waters Office-1"), and one is located
      in Los Angeles, California ("Waters Office-2") .

                     f.   Cory Booker serves as a member of the U.S.
      Senate.  He has served as a Senator since 2013.     One of Senator
      Booker's offices is located in Camden, New Jersey ("Booker Office-
      1") .

                      g.   Kamala Harris serves as a member of the U.S.
      Senate.   She has served as a Senator since 2017.  One of Senator
      Harris' s offices is located in Sacramento, California ("Harris
      Office-1") .

                     h.   John Brennan served as Director of the Central
      Intelligence Agency ("CIA") from approximately 2013 to 2017, under
      President Obama.

                        i.    James Clapper served as Director of National
      Intelligence    from   approximately 2010 to 2017, under President
      Obama.

                    j.   George  Soros   is  a  prominent   U.S. -based
     philanthropist and billionaire.   Soros resides at, among other
     locations, an address in Katonah, New York ("Soros Residence-1") .


                                             5




                                                                                         33
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page6 7ofof11
                                                                               Page
                                                                               12 34 of 51




      Soros's former spouse resides at a second address in Katonah, New
      York ("Soros Residence-2").

                     k.   Robert De Niro is an American actor, producer,
      and director.  De Niro is the co-founder of a film and television
      production company located at a particular address in New York,
      New York ("De Niro Address-1").

                     1.   Debbie Wasserman Schultz serves as a member of
      the U.S.   House of Representatives.      She has served as a
      Congressperson since 2005.  Congressperson Schultz has an office
      at a particular location in Florida ("Schultz Office-1").

                                  SAYOC Mails 13 IEDs

                                   The Soros Package

                10. Based on my review of documents and records, my
      conversations with other law enforcement officers,       and my
      involvement in this investigation, I have learned the following,
      among other things:

                     a.   On or about October 22, 2018, a package
      containing an IED addressed to "GEORGE SOROS" was delivered via
      U.S. mail to Soros Residence-2 (the "Soros Package," and together
      with the other 12 packages described below, the "Packages").

                     b.   The Soros Package consisted of a tan-colored
      manila envelope lined with bubble wrap.   Approximately six self-
      adhesive postage stamps each bearing a picture of an American flag
      were stamped on the top right corner of the Soros Package.    Each
      envelope listed a return sender of "DEBBIE WASSERMAN SHULTZ" at
      Schultz Office-1.    Each envelope misspelled "Florida" in the
      Schultz  Office-1   return  address   as  "FLORIDS"   rather  than
      "FLORIDA." The return sender and the target-recipient listed on
      the Soros Package were typed in black ink on white paper.      The
      return address for the Soros Package was Schultz Office-1.

                        c.   The Soros Package was later received by
      personnel   at   Soros Residence-1. Personnel at Soros Residence-1
      opened the package and,       upon identifying what appeared to be an
      IED, called law enforcement authorities.

                     d.  On or about October 22,      2018,  the FBI
      identified what appeared to be an IED inside the Soros Package.

                                             6




                                                                                         34
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page7 8ofof11
                                                                               Page
                                                                               12 35 of 51




     The FBI's Special Agent Bomb Technicians,         along with the
     Westchester Hazardous Device Unit, rendered safe the contents of
     the Soros Package. An initial examination of the contents of the
     Soros Package revealed what appeared to be PVC pipe, a cap, clock,
     battery, wires, and energetic material.     Included in the Soros
     Package was a photograph of George Soros marked with a red "X."

                                  The C1inton Package

                11. Based on my review of documents and records, my
      conversations with other law enforcement officers,         and my
      involvement in this investigation, I have learned that on or about
      October 23, 2018, a package containing an IED was delivered to
      Clinton Residence-2 addressed to "HILARY [sic] CLINTON" (the
      "Clinton Package").

                                   The Obama Package

                12. Based on my review of documents and records, my
      conversations with other law enforcement officers,         and my
      involvement in this investigation, I have learned that on or about
      October 23, 2018, a package containing an IED was delivered to
      Obama Mailing Address-1, and it was addressed to "BARRACK [sic]
      OBAMA" (the "Obama Package") .  Included in the Obama Package was
      a photograph of President Obama marked with a red "X."

                                  The Brennan Package

                 13. Based on my review of documents and records, my
      conversations with other law enforcement officers,         and my
      involvement in this investigation, I have learned that on or about
      October 2 4, 2 018, a package containing an IED was delivered to
      "TIME WARNER (CNN)" at a certain address in Manhattan, New York
       ("Manhattan Address-1") , and it was addressed to "JOHN BRENAN"
      [sic] (the "Brennan Package") .   Included in the Brennan Package
      was a photograph of John Brennan marked with a red "X."

                                   The Ho1der Package

                14. Based on my review of documents and records, my
      conversations with other law enforcement officers,         and my
      involvement in this investigation, I have learned that on or about
      October 24, 2018, a package containing an IED addressed to "ERIC
      HIMPTON HOLDER" at Holder Office-1 was returned to sender (the
      "Holder Package").




                                             7




                                                                                         35
Case 1:18-mj-03581-EGT
          Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          Document 9
                                   Document
                                   Document
                                     Entered5-2
                                            1on Filed
                                                FLSD
                                                  Filed10/26/18
                                                        Docket
                                                        10/31/1811/02/2018
                                                                 Page
                                                                   Page8 9ofof11
                                                                               Page
                                                                               12 36 of 51




                                  The Waters Packages

                15. Based on my review of documents and records, my
      conversations with other law enforcement officers,       and my
      involvement in this investigation, I have learned the following,
      among other things:

                     a.   On or about October 24; 2018, a package
      containing an IED was delivered to Waters Office-1, and it was
      addressed to "MAXIM [sic] WATERS" ("Waters Package-1").

                     b.    On or about October 24, 2018, a package
      containing an IED was delivered to Waters Office-2 ("Waters
      Package-2," and together with "Waters Package-1," the "Waters
      Packages") . Waters Package-2 was addressed to "MAXIM [sic] WATERS"
      at Waters Office-2. Included in Waters Package-2 was a photograph
      of Congressperson Waters marked with a red "X."

                                   The Eiden Packages

                16.  Based on my review of documents and records, my
      conversations with other law enforcement officers,       and my
      involvement in this investigation, I have learned the following,
      among                        other                        things:

                     a.   On or about October 25, 2018, a package
      containing an IED addressed to "JOSEPH ROBINETTE BIDEN JR." at a
      certain assisted living facility was unsuccessfully delivered and
      recovered in Delaware ("Biden Package-1") .

                      b.  On or about October 25, 2018, a package
      containing an IED was unsuccessfully delivered to Biden Residence-
      1 ( "Biden Package-2," and together with "Biden Package-1," the
      "Biden Packages"). Biden Package-2 was addressed to "JOSEPH BIDEN"
      at Biden Residence-1.

                                  The De Niro Package

                  17. Based on my review of documents and records, my
      conversations with other law enforcement officers,         and my
      involvement in this investigation, I have learned that on or about
      October 25, 2018, a package containing an IED addressed to "ROBERT
      DE NIRO" was delivered to De Niro Address-1         (the "De Niro
      Package") .




                                             8



                                                                                         36
Case 1:18-mj-03581-EGT
         Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          DocumentDocument
                                  9Document
                                     Entered5-2
                                             1on Filed
                                                 FLSD
                                                  Filed10/26/18
                                                        10/31/18
                                                        Docket 11/02/2018
                                                                 Page
                                                                  Page910
                                                                        of of
                                                                           11
                                                                            Page
                                                                              12 37 of 51




                                  The Booker Package

               18. Based on my review of documents and records, my
     conversations with other law enforcement officers,         and my
     involvement in this investigation, I have learned that on or about
     October 26, 2018, a package containing an IED addressed to "CORY
     BOOKER" was recovered in the U.S. Postal Service's Royal Palm Mail
     Processing Center in Opa-Locka, Florida (the "Booker Package") .


                                  The ciapper Package

                 19. Based on my review of documents and records, my
     conversations with other law enforcement officers,         and my
     involvement in this investigation, I have learned that on or about
     October 26, 2018, a package addressed to "JAMES ROBERT CLAPPER" at
     Manhattan Address-1 was recovered in Manhattan (the "Clapper
     Package") .

                                  The Harris Package

               20.  Based on my review of documents and records, my
     conversations with other law enforcement officers,         and my
     involvement in this investigation, I have learned that on or about
     October 26, 2018, a package addressed to "KAMALIA HARRIS" was
     recovered in Sacramento, California (the "Harris Package").

                           The 13 Packages Taken Together

               21. The   Packages--the Soros    Package,  the Clinton
     Package, the Obama Package, the Brennan Package, the Holder
     Package, Waters Package-1, Waters Package-2, Biden Package-1,
     Biden Package-2, the De Niro Package, the Booker Package, the
     Clapper Package, and the Harris Package--are largely identical
     with respect to size and shape.    In addition, approximately six
     self-adhesive American flag postage stamps are located on the top
     right corner of each of the Packages, the return address for each
     of the Packages is the same, and the sender and target-recipient
     address labels on each of the Packages are substantially similar
     in terms of color, size, and font.

                           Latent Print and DNA Ana1ysis

               22.  Based on corrununications with personnel from the FBI
     Lab, I know, among other things, that a latent fingerprint was
     detected on Waters Package-1 and this fingerprint was identified
     to CESAR ALTIERI SAYOC, the defendant. According to the FBI Lab,


                                             9




                                                                                        37
Case 1:18-mj-03581-EGT
         Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          DocumentDocument
                                  Document
                                  9 Entered5-2
                                           1onFiled
                                               FLSD
                                                Filed
                                                    10/26/18
                                                      10/31/18
                                                      Docket 11/02/2018
                                                               Page
                                                                Page1011
                                                                       ofof
                                                                          11
                                                                          Page
                                                                            12 38 of 51




      the identification has        been   through    the   appropriate    quality
      assurance measures. 2

                23.  Based on communications with personnel from the FBI
      Lab, I know, among other things, that (a) there is a possible DNA
      association between a sample collected from a piece of the IED
      inside Waters Package-1 and a sample previously collected from
      CESAR ALTIERI SAYOC, the defendant, by the Florida Department of
      Law Enforcement, (b) there is a possible DNA association between
      a sample collected from a piece of the IED inside the Obama Package
      and a sample collected from SAYOC by the Florida Department of Law
      Enforcement, and (c) to this point, the FBI Lab has not identified
      any other possible matches on the evidence from the Packages that
      it has examined.

                            The Routing of the Packages

                24.  Based on conversations with employees of the U.S.
      Postal Service, I know, among other things, that:

                     a.  Between on or about October 18, 2018 and on or
     about October 20, 2018, the Obama Package, the Clinton Package,
     the De Niro Package, Waters Package-1, and Biden Package-1 were
     routed through the U.S. Postal Service's Royal Palm Mail Processing
     Center in Opa-Locka, Florida (the "Opa-Locka Center").

                    b.   The county in which CESAR ALTIERI SAYOC,              the
     defendant, resides is serviced by the Opa-Locka Center.

                                    SAYOC's Arrest

               25.  Based   on   my   conversations  with  other   law
     enforcement officers,   I know that CESAR ALTIERI SAYOC, the
     defendant, was arrested on or about October 26, 2018, in Florida,
     in the vicinity of his white van. The windows of SAYOC's van were
     covered with images including images critical of CNN.




     2
       Consistent with FBI policy, all latent fingerprint results are
     considered preliminary until an official FBI report is issued
     following technical and administrative review.



                                           10



                                                                                      38
Case 1:18-mj-03581-EGT
         Case
           Case1:18-mj-03581-EGT
                 1:18-mj-09159-UA
                          DocumentDocument
                                  Document
                                  9 Entered5-2
                                           1onFiled
                                               FLSD
                                                Filed
                                                    10/26/18
                                                      10/31/18
                                                      Docket 11/02/2018
                                                               Page
                                                                Page1112
                                                                       ofof
                                                                          11
                                                                          Page
                                                                            12 39 of 51




                             SAYOC's Socia1 Media Posts

               26.  Based on my review of publicly available
     information on Twitter, I know that there is an account with
     username "Cesar Altieri" 3 that contains the following, among
     other things:

                    a.   Various posts with misspellings consistent
     with the Packages, including "Hilary" rather than "Hillary,"
     "Shultz" rather than "Schultz"; and

                    b.   A post dated October 24, 2018--i.e., after
     the recovery of the Soros Package--that is critical of, among
     others, President Barack Obama and George Soros.

               WHEREFORE deponent prays that CESAR ALTIERI SAYOC, the
     defendant, be imprisoned, or bailed, as the case may be.




                                         Special Agent David Brown
                                         Federal Bureau of Investigation
                                         Joint Terrorism Task Force


     Sworn to before me this
     26th day of October 2018


                                                *Sworn to before me by reliable electronic means
                                                (Face Time).
     HONORABLE KATHARINE




     3
       Based on my training and experience, as well as my review of law
     enforcement databases, I believe that SAYOC is the user of the
     "Cesar Altieri" Twitter account because (i) Altieri is SAYOC' s
     middle name, and (ii) the location of SAYOC's last known residence
     in Aventura, Florida is proximate to the two locations listed in
     the account information for the "Cesar Altieri" Twitter account
     (Sunny Isle Beach and Hollywood, Florida)

                                           11



                                                                                                   39
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 1 ofPage
                                                                           8   40 of 51




                               EXHIBIT B




                                                                                      40
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 2 ofPage
                                                                           8   41 of 51




                                                                                      41
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 3 ofPage
                                                                           8   42 of 51




                                                                                      42
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 4 ofPage
                                                                           8   43 of 51




                                                                                      43
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 5 ofPage
                                                                           8   44 of 51




                                                                                      44
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 6 ofPage
                                                                           8   45 of 51




                                                                                      45
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 7 ofPage
                                                                           8   46 of 51




                                                                                      46
Case 1:18-mj-03581-EGT
          Case 1:18-mj-03581-EGT
                         Document 9Document
                                     Entered 5-3
                                             on FLSD
                                                 FiledDocket
                                                       10/31/18
                                                             11/02/2018
                                                                 Page 8 ofPage
                                                                           8   47 of 51




                                                                                      47
        Case 1:18-mj-03581-EGT
                   Case 1:18-mj-03581-EGT
                                 Document 9 Document
                                             Entered on
                                                      6 FLSD
                                                         Filed Docket
                                                               11/02/18
                                                                      11/02/2018
                                                                         Page 1 of Page
                                                                                   1    48 of 51
                                           CO U RT M IN UTES                                                Page4
                                  M agistrate Judge Edw in G .Torres
                        KingBuildingCourtropm 10-5                            Date:11/2/18        Time:10:00a.m.
Defendant: cesarAltieriSayoc                 J#:17781-104 Case #:18-3581-Torres                  '
AUSA:Jane Kim,M ikeSherwin,Karen Gilbert                  Attorney: JamesBenjam in Esq.Daniel'AaronsonEsq.
Violation: S/D NY/lnterstate TransportationOfAn Explosive                                      PeterPatanzo Esq.
Proceeding: PretrialDetentionandRemoval                           CJAAppt:                       I
                                                                                                 1      '
Bond/PTD Held:C Yes C No                 Recom mended Bond:Ptd                                   1
BondSetat:                                                        Co-si
                                                                      gnedby:                    l
    Rr surrenderand/ordonotobtainpassports/traveldocs                    Language:English 1
                                                                                          i      .
                                                                                                                  '
'

                                                                                                11
    r ReporttoPTSasdirected/or                 x'saweek/monthby          Disposition:            1
        phone:         x'saweek/monthinperson                             DefendantSTIPULATE'
                                                                                            Sto Pretrial
    Ns Random urinetestingbyPretrialServjces                              Detention,withtherighttorevisitin
       Treatmentasdeemednecessary                                         tj
                                                                           )e sn/New york- NO         HEARING HELD    .

    r- Refrainfrom excèssive use ofalcohol                                D                  '
                                                                           efendantW AIVED rem ovaland is
    1
    - participate inm entalhealth assessm ent& treatment                  0rdered Rem oved.
    RV Maintainorseekfull-timeemployment/education                                               l            .
    Nr Nocontactwithvictims/witnesses                                                            !
    r7 Nofirearms                                                                                i
                                                                                                 1
    Xr Nottoencumberproperty                                                                     '
                                                                                                 1
                                                                                                 j

    Nr Maynotvisi
                ttransportationestabl
                                    ishments                                                    1
    r HomeConfinement/Electroni
                              cMoni
                                  toringand/or                                                  '
                                                                                                j
        Curfew            pm to           am ,paid by ,


    C AlloW'ances:M edicalneeds, courtappearances,attorneyv'isits,
        religious,em ploym ent                                                 .                                  .




    Nr Travelextendedto:
          '
                                                                           Timefromtodayto              excluded
    NC Other:                                                              fromSpeedyTrialclock
NEXT COURT APPEARANEE oate:                  Tim e;             Judge;                       Place;
*
ReportRE Counsel:
                                                                                                 1
PTD/Bond Hearing:                    '
                                                                                                .
                                                                                                :
Prelim/ArraignorRemoval:                                                                        $
                                                                                                1
                                                                                                .

StatusConference RE:
D.A.R. 10:05:41                                                          Tim e in Court: 2




                                                                                                             48
Case 1:18-mj-03581-EGT
           Case 1:18-mj-03581-EGT
                         Document 9 Document
                                     Entered on
                                              7 FLSD
                                                 Filed Docket
                                                       11/02/18
                                                              11/02/2018
                                                                 Page 1 of Page
                                                                           1    49 of 51

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CaseNo: 18-3581-Torres

United StatesofAm erica
       Plqintiff,

                                            Charging District'sCaseN o. 18-9159

CesarA ltieriSayoc,
      Defendant.
                                           /

                 W AIVER O F RULE 5 & 5.1REM OVAL/IDENTITY H EARINGS

      Itm derstand thatIhave been charged in another district,the Southern D istrictofN ew Y ork.
      Ihavebeen inform ed ofthe chargesandofm y rightsto:
      (1)    retaincounselorrequesttheassignmentofcounseliflnm unabletoretaincotmsel;
      (2)    anidentityhearingtodeterminewhether1nm thepersonnamedinthechargej;
      (3)    production ofthewarrant,acertitiedcopyofthewm ant,orareliableelectrdniccopy of
                either;
      (4)       apreliminary hearing within 14 daysofmy firstappearance ifInm in cussody and 21
            'daysotherwise- tmless1am indicted- todeterminewhetherthereisprobablecauseto
                believethatatloffensehasbeen comm itted;                                '
                                                                                        :
      (5)       ahearingonanymotionbythegovernmentfordetention;
      (6)       requesttransferofthe proceedingsto this districttmderFed.R.Crim.P.20,to plead
                guilty.

      lagreetowaivemyrightsto:(check thosethatapply)
                An identity hearing andproduction ofthewarrant.
         I
         ---1A preliminaryhearing.
         I
         ---1A detentionhearingintheSouthernDistrictofFlorida.
         g--lAn identityhearing, production ofthe warrant,and any prelim inary ordetent
                                                                                      !ion hearing
                                                                                        !
                to which 1may be entitled to in thisdistrict. Irequestthatthosehearingsbe held in the
                prosecuting district,atatim esetby thatcourt.
      1consentto the issuance ofan orderrequiring my appearance in the prosecuting districtwhere
thechargesarepending againstme.

                                                                   (
                                                           D e enda 's Si h   e
Date: 11/2/18

                                                           Edw in .Torres
                                                           > 1 D STATESM AGISTM TE JUDGE

                                                                                                    49
Case 1:18-mj-03581-EGT
       Case 1:18-mj-3581 Document
                           NEF for 9
                                   Docket
                                     Entered
                                          Entry
                                              on FLSD
                                                  FiledDocket
                                                        11/02/2018
                                                              11/02/2018
                                                                     Page Page
                                                                          1 of 150 of 51


    MIME−Version:1.0
    From:cmecfautosender@flsd.uscourts.gov
    To:flsd_cmecf_notice
    Bcc:
    −−Case Participants: James Scott Benjamin (nancy@benjaminaaronson.com,
    sexlaw@bellsouth.net), Noticing AUSA CR TP/SR (usafls.transferprob@usdoj.gov), Magistrate
    Judge Edwin G. Torres (torres@flsd.uscourts.gov)
    −−Non Case Participants:
    −−No Notice Sent:

    Message−Id:18157697@flsd.uscourts.gov
    Subject:Activity in Case 1:18−mj−03581−EGT USA v. Sayoc Terminate Deadlines and Hearings
    Content−Type: text/html

                                              U.S. District Court

                                          Southern District of Florida

    Notice of Electronic Filing


    The following transaction was entered on 11/2/2018 at 11:42 AM EDT and filed on 11/2/2018

    Case Name:       USA v. Sayoc
    Case Number:     1:18−mj−03581−EGT
    Filer:
    Document Number: No document attached
    Docket Text:
    Terminate Deadlines and Hearings as to Cesar Altieri Sayoc (ch1)


    1:18−mj−03581−EGT−1 Notice has been electronically mailed to:

    Noticing AUSA CR TP/SR &nbsp &nbsp Usafls.transferprob@usdoj.gov

    James Scott Benjamin &nbsp &nbsp sexlaw@bellsouth.net, nancy@benjaminaaronson.com

    1:18−mj−03581−EGT−1 Notice has not been delivered electronically to those listed below and will be
    provided by other means. For further assistance, please contact our Help Desk at 1−888−318−2260.:




                                                                                                         50
Case 1:18-mj-03581-EGT
           Case 1:18-mj-03581-EGT
                         Document 9 Document
                                     Entered on
                                              8 FLSD
                                                 Filed Docket
                                                       11/02/18
                                                              11/02/2018
                                                                 Page 1 of Page
                                                                           1    51 of 51

                                 U nited States D istrict C ourt
                                 Southern D istrict ofFlorida
                                       CaseNo.18-3581-Torres


UN ITED STATES OF A M ERICA ,


                                           Charging District's Case N o.18-9159


CesarAltieriSayoc,
(USM # 17781-104)      '
                                   /

                            COM M ITM EN T TO AN OTH ER D ISTRICT

       Thedefendanthasbeen ordered to appearin theSouthern DistrictofNew York.

              James Benjamin Esq.,DanielAaronson Esq.,& Peter Patanzo Esq., tq represent
D efendantfor proceedihgs in thisD istrict.                                             !
                                                                                        1
       ThedefendantremainsincustodyaftertheinitialappearanceintheSouthernDistrictl
                                                                                 ofFlorida.
       lT'IS O RDERED thatthe United States marshalmusttransportthe defendant,togetherwith a

copy ofthisorder,tothe charging districtand deliverthedefendantto theUnited Statesm arshalforthat

district,orto anotherofficerauthorized to receive the defendant.The marshaloroffkerin the charging

districtshould imm ediately notify theUrlited Statesattorney and theclerk ofcourtforthatdistrictofthe

defendant'sarrivalsothatfurtherproceedingsm ay bepromptly scheduled.Theclerk ofthisdistrictmust

prom ptlytransmitthepapersand anybailto thecharging district.

       DO NE AND ORDERED atM iam i,Floridaon 11/2/18.



                                                  Edwin G.Tozv s
                                                  UN ITED STA TES M A GISTM TE JUD GE




                                                                                                    51
